Citation Nr: 0631840	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran's surviving spouse and daughter




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1946.  He died in November 2003.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified before the undersigned at a Travel 
Board hearing in November 2005.  A transcript of that 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran died in November 2003; the death certificate 
lists the cause of death as cardiopulmonary arrest due to 
myocardial infarction and arteriosclerotic heart disease.  

2.  At the time of his death, the veteran was service-
connected for paralysis, complete sciatic nerve, right 
ankle, rated as 80 percent disabling from June 1947; and 
multiple scars, left shoulder, posterior, and left and right 
posterior sacral area, rated as 10 percent disabling from 
June 1947.

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of service or 
his service-connected disabilities.  Service and post-
service medical evidence only provides negative evidence 
against this claim.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded 
to a surviving spouse upon the service-connected death of 
the veteran, with service connection determined according to 
the standards applicable to disability compensation.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005); see 
38 U.S.C.A. Chapter 11.  Generally, a veteran's death is 
service connected if it resulted from a disability incurred 
or aggravated in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 
C.F.R. §§ 3.1(k), 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R.  § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability 
is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, aided or lent assistance to producing death.  
38 C.F.R. § 3.312(c).

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b). 

As noted above, the veteran died in November 2003.  VA 
hospital records reveal that the veteran was admitted in 
November 2003 with a principal diagnosis of right leg 
cellulitis.   The following day, the veteran became 
bradycardic, hypotensive, and tachypnic before dying.  The 
death certificate listed the cause of death as 
cardiopulmonary arrest due to myocardial infarction and 
arteriosclerotic heart disease.  At the time of his death, 
the veteran was service-connected for paralysis, complete 
sciatic nerve, right ankle, rated as 80 percent disabling 
from June 1947; and multiple scars, left shoulder, 
posterior, and left and right posterior sacral area, rated 
as 10 percent disabling from June 1947.  

The Board notes that the veteran suffered from nonservice-
connected hypertensive heart disease and underwent an 
angioplasty in 1997.  As of July 1999, the veteran was on 
blood pressure medication.  The veteran was also 88 years 
old at the time of his death.  In any event, it is well-
documented that the veteran had nonservice-related heart 
problems prior to the cardiopulmonary arrest that caused his 
death.  There were no heart or chest abnormalities noted 
upon the veteran's separation from service in November 1946.  
As a whole, post-service medical records indicate a heart 
condition that began many years after service and service 
connected disabilities that were not worsening. 

Regarding the disorder that caused his death, the United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The appellant argues that the veteran's cellulitis and the 
lack of circulation in his leg from the service-connected 
sciatic nerve damage was the direct cause of an infection 
that ultimately resulted in his fatal cardiopulmonary 
arrest.  However, in a report of contact dated March 2004, a 
VA physician, after reviewing the veteran's claims file, 
opined that the veteran's service-connected disabilities 
bore no relationship to his cause of death.  The Board finds 
this medical opinion to be of great probative weight and 
supplies more negative evidence against this claim.

The appellant's personal opinion, offered without the 
benefit of medical training or knowledge, that the service-
connected disability caused or contributed to the veteran's 
death, is not competent evidence needed to establish service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu.  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

In summary, there is no competent evidence to relate the 
cause of the veteran's death to his period of active service 
or to the service-connected complete paralysis of the right 
sciatic nerve and significant negative evidence against this 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5107(b).   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
January 2004 as well as information provided in the August 
2004 statement of the case, the RO advised the appellant of 
the evidence needed to substantiate her claim and explained 
what evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
August 2004 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the appellant did not receive notice specifically 
informing her to submit all relevant evidence in her 
possession prior to the March 2004 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Board emphasizes that the appellant has not made any showing 
or allegation of any defect in the provision of notice that 
resulted in some prejudice toward her.  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R.   § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established 
that the appellant was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found 
that the error was harmless, as the Board has done in this 
case.)  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R.  § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate her claim for service connection, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes above that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained all 
relevant service medical records and VA treatment records as 
well as a VA medical opinion regarding the veteran's cause 
of death in relation to his service-connected disabilities.  
See 38 U.S.C.A. § 5103A(d).  In addition, the appellant 
provided the veteran's death certificate and lay evidence in 
the form of her own written statements and hearing 
testimony.  The appellant has not indicated that there is 
any outstanding evidence relevant to her service-connection 
claim.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


